Citation Nr: 1701020	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for instability of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1981 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In the May 2010 rating decision, the RO granted service connection for DJD of the right knee and service connection for DJD of the left knee, and granted 10 percent ratings for both knees effective December 2, 2009.  In July 2010, the Veteran filed a supplemental claim for compensation seeking an increased evaluation for both knees.  Subsequently, in a March 2011 rating decision, the RO continued the 10 percent rating for both knees.  Rather than a new claim, the Board construes the July 2010 supplemental claim for compensation as a notice of disagreement with the May 2010 rating decision given that it was received within the one-year appeals period.  Therefore, the Board finds that the May 2010 rating decision is the decision on appeal in this case.

The Board remanded the Veteran's claims for an initial rating in excess of 10 percent for DJD of each knee in January 2015.  By an April 2016 rating decision, the RO granted separate 10 percent ratings for each knee for instability.  Thus, the issues are as indicated on the title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims for an initial increased evaluation for her bilateral knee disabilities.

The Veteran was most recently afforded a VA knee examination in March 2015. However, the Board finds that the examination is inadequate.  The examiner found that the Veteran had functional loss and/or functional impairment of both knees. However, the examiner did not include in the report or discuss specific loss of range of motion due to the functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected right and left knees.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia. 

An August 2015 VA treatment note from the Knoxville Outpatient Clinic indicates that the Veteran has received Social Security disability since 2010.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Also, since the record reflects that the Veteran continues to receive VA treatment for her knee conditions, updated VA treatment records should be obtained and associated with the claims file.

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain updated VA treatment records from the Mountain Home VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2016 to the present. 

3.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of her service-connected right knee and left knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The opinion provider should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given. 

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




